Citation Nr: 1447708	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-12 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1959 to March 1981.  He died in April 1999. The appellant is his surviving spouse. 

This appeal before the Board of Veterans' Appeals (Board) originates from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which reopened the claim for Service connection for the cause of the Veteran's death, but denied it on the merits.

Although the RO reopened the claim, the Board must determine of its own accord whether reopening is warranted before it may address the claim on the merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The appellant previously requested the opportunity to testify at a Board video conference hearing.  However, although a hearing was scheduled for May 2012, the appellant requested that the hearing be cancelled.  As such, her request for a Board hearing is withdrawn.  See 38 C.F.R. §20.704(d) (2014).

In May 2014, the appellant filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing a private attorney, Katrina J. Eagle, Esq., as her representative.  She was previously represented by the American Legion.  See February 2009 VA Form 21-22.  Accompanying that appointment was a motion by her new representative to hold the record open for an additional 30 days for the submission of additional evidence.  By letter dated in May 2014, the Board recognized the attorney as the appellant's valid representative, even though the change occurred more than 90 days following the certification of the appeal to the Board.  See 38 C.F.R. § 20.1304(b) (2014).  Additionally, the Board found that good cause was shown and granted the May 2014 motion, holding the docket open for 30 days to allow the submission of additional evidence and argument.  Id.

In June 2014, the appellant's attorney submitted additional argument and a private medical nexus opinion, accompanied by a waiver of RO consideration of this additional evidence.  See 38 C.F.R. § 20.1304.  Thus, the Board will consider this additional evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  An unappealed February 2002 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

2.  Additional evidence received since the February 2002 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran's colon cancer was incurred in active service by exposure to herbicides such as Agent Orange. 

4.  Colon cancer was the principal cause of the Veteran's death in April 1999. 



CONCLUSIONS OF LAW

1.  The February 2002 rating decision, which denied entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has since been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for the cause of the Veteran's death are satisfied.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Because the Board is reopening and granting the claim of entitlement to service connection for the cause of the Veteran's death, any procedural deficiency is not prejudicial to the appellant.  


II.  New and Material Evidence

The appellant petitions to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.  For the following reasons, the Board finds that reopening is warranted. 

Service connection for the cause of the Veteran's death was denied on the merits in a February 2002 rating decision.  The appellant was notified of this decision and her appellate rights in a February 2002 letter, in accordance with 38 C.F.R. § 19.25 (2014).  She did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal). Moreover, new and material evidence was not received within one year of the February 2002 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, this rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(a); 20.1103 (2014).

Here, new and material evidence has been submitted in the form of a November 2008 letter from S. Katakkar, MD, and a June 2014 report from J. Bagdade, MD, finding in favor of a relationship between the Veteran's terminal colon cancer and his service.  At the time of the February 2002 rating decision, a positive nexus opinion was not of record.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing entitlement to service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.


III.   Cause of Death

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for DIC benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the Veteran's death.  38 C.F.R. § 3.312.  Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement). See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a). 

The Veteran died in April 1999 of colon cancer, as reflected in the Certificate of Death.  His service treatment records, as well as his DD214, evidence that he had service on land in Vietnam during the Vietnam Era, and thus he is presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6). 

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  However, colon cancer is not among the diseases eligible for presumptive service connection under section 3.309(e).  See id.  Thus, service connection for colon cancer on a presumptive basis due to the Veteran's herbicide exposure is not warranted.  See id.  Nevertheless, service connection for colon cancer may still be established with proof of direct causation.  See McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, a June 2014 report by J. Bagdade, M.D., a physician in private practice who is Board certified in internal medicine, endocrinology, and metabolism, supports a relationship between the Veteran's colon cancer and his exposure to herbicide agents while serving in Vietnam.  In the report, Dr. Bagdade opined that it was more likely than not that the Veteran's colon cancer was related to such exposure.  He further opined that, in the case of the Veteran, "two parallel and powerful biologic forces converged to contribute to his developing colon cancer - the metabolic concomitants of [dioxin]-induced insulin resistance and the gene damaging effects of dioxin itself on the integrity of a cell's DNA that regulates basic cell functions."  

Regarding the insulin resistance, the physician found that the Veteran developed "metabolic syndrome" as a consequence of his exposure to Agent Orange, which is a "combination of medical conditions . . . associated with the resistance to the action of insulin."  Specifically, the Veteran manifested several traits indicative of metabolic syndrome, including incipient diabetes, (a progressive increase in his fasting glucose), overweight, and dyslipidemia (elevated cholesterol).  Dr. Bagdade noted that a key manifestation of insulin resistance in individuals with Metabolic Syndrome is a compensatory increase in insulin levels, which, in turn, has been associated with the development of colon cancer by promoting the expression and release of growth-promoting hormones, such as insulin-like growth factor-1 (IGF-1).  Chronically elevated insulin levels can thus induce pathophysiologic increases in circulating IGF-1, which has been shown to activate carcinogenic pathways in colon cancer cells.  

As to the "gene damaging effects of dioxin itself," Dr. Bagdade explained that the pathogenic process by which a chemical component in Agent Orange, dioxin, compromises the cells and causes cancer development affects the same cell receptor (aryl hydrocarbon or AHR) and tumor suppressor gene (AHRR) involved in cancer of the colon that is involved in the carcinogenic pathways leading to cancers of the lung, larynx, trachea, and bronchus, as well as cancer of the prostate, chronic lymphocytic leukemia, and lymphomas.  The latter cancers are officially recognized by VA as associated with Agent Orange based on statistical analyses conducted by the National Academy of Sciences (NAS).  See, e.g., Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924,47,925 (Aug. 10, 2012); see also 38 C.F.R. § 3.303(e).  Thus, as scientific evidence indicates that "perturbations in cellular function involving AHR are present in colon cancer from patients . . . that are identical to those previously shown to be present in other dioxin-associated cancers," the physician found it more likely than not that the Veteran's colon cancer was caused by Agent Orange exposure.  These findings were supported with specific citations to a number of medical and scientific studies.

The June 2014 opinion is highly probative as it is authored by a physician with relevant expertise and is supported by a clear, if somewhat complex, explanation based on his review and interpretation of a number of medical and scientific studies. 

Importantly, while the Secretary of VA (Secretary) has concluded that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted, this conclusion is based solely on statistical analyses conducted by NAS.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,925 (Aug. 10, 2012) (hereinafter "Update"); see also Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (hereinafter "Notice"), 75 Fed. Reg. 81332, 81333 (December 27, 2010); Notice, 72 Fed. Reg., 32395, 32407 (June 12, 2007).  These statistical analyses derived from population studies-and the Secretary's determinations as to whether a presumption for a given disease should be established based on NAS's reports-do not rule out the possibility of service connection based on direct scientific evidence.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.").  Indeed, the Secretary's Update and prior Notices specifically state that a determination that a positive association does not exist between a given disease and Agent Orange exposure does not preclude VA from granting service connection for any such disease if the evidence otherwise supports service connection.  See Update, 77 Fed. Reg. at 47924.

In this light, a March 2012 VA opinion finding against a relationship between the Veteran's herbicide exposure and later development of colon cancer lacks probative value as it was based exclusively on the NAS findings and Secretary's reports discussed above finding against a statistical association between colon cancer and herbicide exposure.  See Polovick, 23 Vet. App. at 55 (finding that the Board did not provide adequate reasons or bases for relying on an opinion that found against a relationship between the Veteran's cancer and Agent Orange exposure merely because the NAS reports did not support a statistical association). 

Accordingly, the June 2014 private opinion outweighs the March 2012 VA opinion.  Moreover, there is no evidence that the Veteran's colon cancer may have a different cause, and the Veteran denied a family history of any type of significant diseases whatsoever.  See, e.g., March 1992 Internal Medicine Note.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  There is also a November 2008 opinion from a private oncologist, Dr. Katakkar, which supports a relationship between colon cancer and Agent Orange.  Thus, the evidence is at least in equipoise as to whether his colon cancer was caused by Agent Orange exposure.  See 38 C.F.R. § 3.102. 

With regard to entitlement to service connection for the cause of death, the evidence shows that colon cancer was the principal cause of death.  Because the Veteran's colon cancer was incurred in active service by exposure to herbicides, and because this disease was the principal cause of death, the appellant is entitled to DIC benefits. 


ORDER

As new and material evidence has been submitted, the petition to reopen the claim of entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


